


110 S3529 IS: Global Food Security Act of

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		2d Session
		S. 3529
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Lugar (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize appropriations for fiscal years 2010 through
		  2014 to provide assistance to foreign countries to promote food security, to
		  stimulate rural economies, and to improve emergency response to food crises, to
		  amend the Foreign Assistance Act of 1961, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Food Security Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Policy objectives, planning and coordination
					Sec. 101. Statement of policy.
					Sec. 102. Comprehensive food security strategy.
					Sec. 103. Reports.
					TITLE II—Bilateral programs
					Sec. 201. Agriculture, rural development, and
				nutrition.
					Sec. 202. Agricultural research.
					Sec. 203. Higher education collaboration for technology,
				agriculture, research and extension.
					TITLE III—Emergency response to food crises
					Sec. 301. Emergency food assistance account.
					Sec. 302. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Nearly
			 1,000,000,000 people worldwide suffer from food insecurity, defined as a lack
			 of access to sufficient food to meet dietary needs for an active and healthy
			 life.
			(2)The number of
			 food insecure increased from 849,000,000 in 2006 to 982,000,000 in 2007.
			(3)The World Food
			 Programme reports that 25,000 people die each day from malnutrition-related
			 causes.
			(4)The food security
			 situation of lower income countries is projected to continue to deteriorate
			 over the next decade.
			(5)Nearly half of
			 the world’s food insecure live in Sub-Saharan Africa.
			(6)The agricultural
			 sector comprises large portions of the total labor force in many developing
			 countries, as high as 70 to 80 percent in Sub-Saharan Africa, where it also
			 contributes about 35 percent of the total gross national product (GDP).
			(7)Agriculture has
			 been shown to be an efficient engine of economic growth in developing
			 countries.
			(8)A diverse and
			 secure food supply has health benefits, including increasing child survival,
			 improving cognitive and physical development of children, and increasing immune
			 system function including resistance to HIV/AIDS.
			(9)Rapid increases
			 in global food costs since 2007 threaten to significantly undermine gains
			 achieved in poverty reduction and health programs.
			(10)The poor in
			 developing countries spend as much as 50 to 70 percent of their incomes on
			 food.
			(11)Three out of
			 five of those suffering from hunger are rural small-scale agricultural
			 families. One out of five is a rural landless laborer, and another one-fifth
			 are urban poor, according to the United Nations Hunger Task Force.
			(12)A comprehensive
			 approach to food security should encompass improvements in nutrition,
			 education, agricultural infrastructure and productivity, finance and markets,
			 safety net programs, household incomes, and emergency preparedness.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(3)Chronic food
			 insecurityThe term chronic food insecurity means
			 ongoing and persistent lack of access to sufficient food to meet dietary needs
			 for an active and healthy life.
			(4)Extreme
			 povertyThe term extreme poverty means income of
			 less than half of the poverty level as defined by the International Bank for
			 Reconstruction and Development for the relevant year.
			(5)Institution of
			 higher educationThe term institution of higher
			 education means educational institutions providing post-secondary
			 education and training.
			IPolicy
			 objectives, planning and coordination
			101.Statement of
			 policyIt is the policy of the
			 United States to promote global food security, to improve agricultural
			 productivity, to support the development of institutions of higher learning
			 that will enhance human capacity, a knowledge economy, agricultural research
			 and technology, and the dissemination of farming techniques to all levels of
			 the agriculture sector, and to support sustainable farming methods.
			102.Comprehensive
			 food security strategy
				(a)Special
			 coordinatorThe President shall designate an individual to serve
			 in the Executive Office of the President as the Special Coordinator for Food
			 Security. The coordinator shall advise and assist the President by—
					(1)advising the
			 President on international food security issues;
					(2)taking such
			 actions as are necessary to ensure the coordination of the food security
			 efforts and programs of the United States, including the activities of Federal
			 agencies; and
					(3)overseeing the
			 development and implementation of the strategy described in subsection
			 (b).
					(b)Content of
			 strategyThe strategy referred to in subsection (a)(3) is a
			 comprehensive food security strategy that—
					(1)includes specific
			 and measurable goals, benchmarks and time frames, and a plan of action to
			 achieve the objectives described in section 101;
					(2)seeks to
			 encourage and leverage, to the greatest extent possible—
						(A)private sector
			 participation, including through the Global Development Alliances of the United
			 States Agency for International Development and other measures; and
						(B)the coordination
			 of United States food security efforts with similar efforts of international
			 organizations, international financial institutions, the governments of
			 developing and developed countries, and United States and international
			 nongovernmental organizations;
						(3)provides
			 appropriate linkages with United States international health programs, such as
			 the President’s Emergency Plan for HIV/AIDS Relief;
					(4)reflects a
			 whole-of-government approach that incorporates and encompasses the programs of
			 relevant Federal departments and agencies that engage in some aspect of food
			 security, including the Department of State, the United States Agency for
			 International Development, the Department of Agriculture, the Department of
			 Defense, the Millennium Challenge Corporation, the Department of the Treasury,
			 the Office of the United States Trade Representative, and the Department of
			 Health and Human Services; and
					(5)provides annual
			 monitoring and evaluation of the program addressing progress toward access to
			 food, availability of food, utilization of food, and risk factors associated
			 with food insecure populations.
					(c)ImplementationThe
			 United States Agency for International Development shall be the lead agency in
			 implementing the strategy described in subsection (b).
				103.Reports
				(a)Annual
			 reports
					(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, and not later than December 31 of each year thereafter through
			 2014, the President shall submit to the appropriate congressional committees a
			 report on the implementation of the strategy described in section
			 102(b).
					(2)ContentThe
			 report required under paragraph (1) shall include—
						(A)a copy of the
			 strategy and an indication of any changes made in the strategy during the
			 preceding calendar year;
						(B)an assessment of
			 progress made during the preceding calendar year toward meeting the objectives
			 described in section 101 and the specific goals, benchmarks, and time frames
			 specified in the strategy described in section 102(b);
						(C)a description of
			 United States Government programs contributing to the achievement of the
			 objectives described in section 101, including the amounts expended on such
			 programs during the preceding fiscal year; and
						(D)an assessment of
			 United States efforts to encourage and leverage private sector participation in
			 United States food security programs and to coordinate such programs with
			 similar efforts of international organizations, international financial
			 institutions, the governments of developing and developed countries, and United
			 States and international nongovernmental organizations.
						(3)Government
			 Accountability Office ReportNot later than 270 days after the
			 submission of each report under paragraph (1), the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that contains—
						(A)a review of, and
			 comments addressing, the report submitted under paragraph (1); and
						(B)recommendations
			 relating to any additional actions the Comptroller General determines to be
			 necessary to improve a global food security strategy and its
			 implementation.
						(b)Program
			 review
					(1)In
			 generalNot later than 4 years after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a report containing—
						(A)an assessment of
			 progress made during the preceding four years toward meeting the objectives
			 described in section 101 and the specific goals, benchmarks, and time frames
			 specified in the strategy described in section 102(b); and
						(B)an evaluation of
			 the impact during the preceding four years of United States food security
			 programs on food security, health, and economic growth in countries suffering
			 from chronic food insecurity.
						(2)Basis for
			 reportThe report required under paragraph (1) shall be based on
			 assessments and impact evaluations utilizing sound quantitative and qualitative
			 methodologies and techniques for the behavioral sciences.
					IIBilateral
			 programs
			201.Agriculture,
			 rural development, and nutrition
				(a)AuthoritySection 103(a)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151a(a)(1)) is amended—
					(1)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
					(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(D)to expand the economic participation
				of people living in extreme poverty and those who lack access to agriculturally
				productive land, including through productive safety net programs and health
				and nutrition programs, and to integrate those living in extreme poverty into
				the
				economy.
							.
					(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the President to provide assistance under
			 section 103 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a) for the
			 purpose of carrying out activities under this section, in addition to funds
			 otherwise available for such purpose—
					(1)$750,000,000 for fiscal year 2010;
					(2)$1,000,000,000 for fiscal year 2011;
					(3)$1,500,000,000 for fiscal year 2012;
					(4)$2,000,000,000 for fiscal year 2013;
			 and
					(5)$2,500,000,000 for fiscal year 2014.
					(c)Collaborative
			 research support programOf the amounts appropriated pursuant to
			 the authorization of appropriations under subsection (b), up to $35,000,000 may
			 be made available annually for the Collaborative Research Support Program for
			 fiscal years 2011 through 2014.
				(d)Consultative
			 group on international agricultural researchOf the amounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (b), up to $45,000,000 may be made available annually for core long-term
			 research for the Consultative Group on International Agricultural Research for
			 fiscal years 2011 through 2014.
				202.Agricultural
			 researchSection 103A of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151a–1) is amended in the first
			 sentence—
				(1)by striking , and (3) make
			 and inserting , (3) make; and
				(2)by striking the period at the end and
			 inserting , and (4) include research on biotechnological advances
			 appropriate to local ecological conditions, including genetically modified
			 technology..
				203.Higher
			 education collaboration for technology, agriculture, research and
			 extension
				(a)FindingsCongress
			 makes the following findings:
					(1)Institutions of
			 higher education can promote a robust agriculture sector through investments in
			 human capital, research and technology, and extension services.
					(2)Enrollment levels
			 in higher education are 5 percent in Africa, 10 percent in South Asia, 19
			 percent in East Asia, and 23 percent in North Africa and the Middle
			 East.
					(3)Universities in
			 the United States have a history of serving as engines of development.
					(4)Many universities
			 in the United States have experience in partnering with foreign universities on
			 faculty and student exchanges, curriculum development, and joint research
			 projects.
					(5)According to a
			 World Bank study, higher education contributes to national productivity, raises
			 living standards, and improves a country’s ability to compete globally.
					(6)United States
			 foreign assistance support for higher education has declined from the
			 1990s.
					(b)PurposeThe
			 purpose of this section is to provide United States assistance for the
			 development of higher educational capacity in the field of agriculture in a
			 manner that promotes economic growth in rural areas, the alleviation of poverty
			 and malnutrition, nutritional diversity, and good governance.
				(c)DefinitionsIn
			 this section:
					(1)Assistance
			 planThe term assistance plan means a multi-year
			 plan developed by the United States Agency for International Development in
			 coordination with a foreign government addressing assistance for agricultural
			 education programs.
					(2)BoardThe
			 term Board means the Board for Higher Education Collaboration for
			 Technology, Agriculture, Research, and Extension.
					(3)Education
			 center of excellenceThe term education center of
			 excellence means an institution of higher education that is designated
			 as the lead educational institution for purposes of the assistance plan.
					(4)Eligible
			 countryThe term eligible country means a country
			 that meets the requirements of subsection (h).
					(d)Establishment
			 of programNot later than 90 days after the date of the enactment
			 of this Act, the Administrator shall establish a program to be known as the
			 Higher Education Collaboration for Technology, Agriculture, Research, and
			 Extension (in this section referred to as the Program or
			 HECTARE) for the purpose of providing assistance in support of
			 policies and programs in eligible countries that advance agricultural
			 productivity and hunger alleviation through partnerships with institutions of
			 higher education.
				(e)Form of
			 assistanceAssistance may be provided under this section in the
			 form of grants, cooperative agreements, or contracts to or with eligible
			 entities described in subsection (i) and shall be provided pursuant to
			 assistance plans as described in subsection (g). Assistance may not be provided
			 under this section in the form of loans.
				(f)Use of
			 fundsAssistance provided under this section may be used to
			 provide support to education centers of excellence in eligible countries for
			 the following purposes:
					(1)Academic exchange
			 programs for students, faculty members, and school administrators with other
			 education of centers of excellence and with universities in the United
			 States.
					(2)Strengthening
			 agriculture sciences curricula.
					(3)Increasing
			 research capacity.
					(4)Improving the
			 dissemination of appropriate information and technology to farmers.
					(g)Assistance
			 plans
					(1)In
			 generalThe Administrator shall provide assistance under this
			 section pursuant to an assistance plan developed in coordination with an
			 eligible country that establishes a multi-year plan for significantly improving
			 agricultural productivity and investing in rural economies through the
			 strengthening of agricultural programs at institutions of higher
			 learning.
					(2)ElementsAn
			 assistance plan should—
						(A)take into account
			 the national development strategy of the eligible country;
						(B)identify an
			 education center of excellence devoted to agricultural sciences (in this
			 paragraph referred to as a center);
						(C)identify the
			 partnerships between the center and other institutions of higher learning,
			 including schools or research institutions in the United States and foreign
			 countries, government agencies, including local and regional governments,
			 private sector entities, and civil society;
						(D)identify
			 appropriate channels for dissemination of farming techniques to the field;
			 and
						(E)identify the
			 center’s plans for—
							(i)conducting
			 agricultural research and technology;
							(ii)strengthening
			 the teaching of agriculture science, including programs aimed at curriculum,
			 faculty, and students;
							(iii)providing rural
			 outreach services (extension); and
							(iv)improving
			 university administration.
							(3)CoordinationThe
			 Administrator, as appropriate, shall coordinate the development of assistance
			 plans with the Global AIDS/HIV Coordinator of the Department of State to ensure
			 coordination of such plans with education programs provided for in section
			 204(c) of the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (22 U.S.C. 7623(c)).
					(h)Eligible
			 countries
					(1)CriteriaThe
			 Administrator shall identify eligible countries for purposes of this section.
			 Such determination shall be based, to the maximum extent possible, upon
			 objective and quantifiable indicators of a country’s demonstrated commitment to
			 the following:
						(A)Investments in,
			 and support for, rural economies, including the protection of private property
			 rights, the promotion of private sector growth and sustainable management of
			 natural resources, the rights of women, and the well-being of women and
			 children.
						(B)Raising
			 agricultural productivity of small- and medium-sized farms.
						(C)Alleviating
			 poverty and hunger among the entire population.
						(D)Strengthening the
			 system of higher education institutions with regard to agriculture science,
			 research, and technology.
						(E)The wide
			 dissemination of farming techniques.
						(F)Working with
			 other international partners, such as universities in the United States, other
			 foreign universities, civil society, and private business and research
			 institutions.
						(G)Good governance,
			 transparency, and anti-corruption policies.
						(2)Additional
			 factorsThe Administrator, in selecting eligible countries, shall
			 consider—
						(A)the extent to
			 which the country clearly meets or exceeds the eligibility criteria;
						(B)the opportunity
			 to increase agricultural productivity, enhance human and institutional
			 capacity, and reduce hunger in the country;
						(C)the availability
			 of funds to carry out this section; and
						(D)the percentage of
			 the country’s population that faces chronic food insecurity.
						(i)Eligible
			 entitiesEntities eligible for assistance under this section are
			 the following:
					(1)Universities in
			 the United States working in partnership with institutions of higher education
			 in eligible countries.
					(2)Education centers
			 of excellence and other institutions of higher education in eligible
			 countries.
					(3)National
			 governments of eligible countries.
					(4)Regional or local
			 governmental units of eligible countries.
					(5)Nongovernmental
			 organizations and private entities.
					(j)Board for
			 Global Agricultural Education
					(1)EstablishmentThe
			 Administrator shall establish a permanent Board for Global Agricultural
			 Education (in this section referred to as the Board) for
			 purposes of assisting in the administration of the programs authorized under
			 this section.
					(2)MembershipThe
			 Board shall consist of 7 members, of whom—
						(A)not less than 4
			 shall be selected from universities in the United States; and
						(B)not less than 3
			 shall be selected from representatives of nongovernmental organizations devoted
			 to agricultural research and education.
						(3)DutiesThe
			 duties of the Board shall include the following:
						(A)Responsibility
			 for advising the Administrator on issues related to the planning,
			 implementation, and monitoring of activities described in this section.
						(B)Advising the
			 Administrator in the formulation of basic policy, program design, procedures,
			 and criteria for the Program.
						(C)Advising the
			 Administrator on the qualifications of interested institutions of higher
			 learning based on—
							(i)their ability to
			 work collaboratively to improve agricultural production, scientific research,
			 and the dissemination of sound agricultural technologies;
							(ii)their commitment
			 to expanding and applying their academic, teaching, research, and outreach
			 capacities; and
							(iii)their
			 commitment to partner with private organizations, civil society, and government
			 entities.
							(D)Advising the
			 Administrator on which developing nations could benefit from programs carried
			 out under this section and have an interest in establishing or developing
			 agricultural institutions that engage in teaching, research, or extension
			 services.
						(4)TermTerms
			 of members shall be set by the Administrator at the time of appointment.
					(5)Reimbursement
			 of expensesMembers of the Board shall be entitled to such
			 reimbursement of expenses incurred in the performance of their duties
			 (including per diem in lieu of subsistence while away from their homes or
			 regular place of business) as the Administrator deems appropriate on a
			 case-by-case basis.
					(k)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 President for the purpose of carrying out activities under this section—
					(1)$100,000,000 for fiscal year 2010;
					(2)$200,000,000 for fiscal year 2011;
					(3)$300,000,000 for fiscal year 2012;
					(4)$400,000,000 for fiscal year 2013;
			 and
					(5)$500,000,000 for fiscal year 2014.
					(l)Disclosure of
			 funding received by United States universitiesThe Administrator
			 shall prescribe regulations providing for the utilization by universities in
			 the United States of alternative sources of public and private funding to carry
			 out the purposes of this section and requiring the disclosure, not less than
			 annually, of all such alternative funding, both prospective and
			 received.
				(m)Annual
			 reportNot later than October 1, 2009, and annually thereafter,
			 the President shall submit to Congress a report detailing the activities
			 carried out under this section during the preceding fiscal year and containing
			 a projection of programs and activities to be conducted in the following
			 year.
				IIIEmergency
			 response to food crises
			301.Emergency food
			 assistance account
				(a)AuthorityWhenever
			 the President determines it to be important to the national interest, the
			 President may furnish on such terms and conditions as he may determine
			 appropriate assistance under this Act or the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) for the purpose of meeting unexpected urgent food
			 assistance needs, notwithstanding any provision of law which restricts
			 assistance to foreign countries.
				(b)Establishment
			 of account
					(1)EstablishmentThere
			 is established a United States Emergency Food Assistance Fund to carry out the
			 purposes of this section (in this section referred to as the
			 Fund).
					(2)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 President from time to time such sums as may be necessary for the Fund to carry
			 out the purposes of this section, except that no amount of funds may be
			 appropriated which, when added to amounts previously appropriated but not yet
			 obligated for such purpose, would cause the total of such appropriated amounts
			 to exceed $500,000,000.
					(3) Availability
			 of fundsAmounts appropriated pursuant to this section shall
			 remain available until expended.
					(c)Use of
			 fundsAssistance provided under this section may include the
			 local and regional purchase and distribution of food, and the provision of
			 emergency non-food assistance.
				(d)Limited
			 delegation of authorityThe authority under subsection (a) may be
			 delegated to the Administrator, provided that not more than $100,000,000 may be
			 made available in any fiscal year pursuant to determinations made by the
			 Administrator pursuant to the delegation of such authority.
				(e)Reporting
			 requirementsThe Administration shall submit a report to the
			 appropriate congressional committees not later than 5 days before providing
			 assistance pursuant to a determination made under this section. The report
			 shall indicate the unexpected urgent food needs to be addressed by the
			 assistance and the amount of assistance to be provided.
				302.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $500,000,000 for fiscal year 2010 for the purpose
			 of carrying out this title.
			
